         

EXHIBIT 10.1
Amendment No. 1 to Credit Agreement
          This Amendment No. 1 and Consent, dated as of May 7, 2009 (this
“Amendment”), to that certain Credit Agreement, dated as of May 18, 2007 (the
“Credit Agreement”), among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware
corporation (“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware
corporation (the “Borrower”), the banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), MERRILL LYNCH
CAPITAL CORPORATION, as Administrative Agent and as Collateral Agent (in such
capacities, the “Administrative Agent”), CITIBANK, N.A., as Syndication Agent
and as an Issuing Bank, GOLDMAN SACHS CREDIT PARTNERS L.P. and UBS SECURITIES
LLC, as co-Documentation Agents and FIFTH THIRD BANK as an Issuing Bank, is
entered into among Holdings, the Borrower, the Administrative Agent and the
Lenders party hereto. Capitalized terms used herein but not defined herein are
used as defined in the Credit Agreement.
W i t n e s s e t h:
          Whereas, the Borrower, Holdings, the Administrative Agent, the Lenders
and other parties thereto are parties to the Credit Agreement;
          Whereas, the Borrower desires to have the ability to make certain
Discounted Voluntary Prepayments (as defined below) of the Term Loans and/or the
Revolving Facility Loans;
          Whereas, the Borrower has notified the Administrative Agent that the
Borrower may from time to time seek to make open market purchases of Term Loans
and/or Revolving Facility Loans, in each case as set forth herein;
          Whereas, in connection with such contemplated Discounted Voluntary
Prepayments and open market purchases of Term Loans and/or Revolving Facility
Loans by the Borrower, the Borrower has requested that certain amendments be
made to the Credit Agreement as set forth herein;
          Now, Therefore, in consideration of the foregoing, the mutual
covenants and obligations herein set forth and other good and valuable
consideration, the adequacy and receipt of which is hereby acknowledged, and in
reliance upon the representations, warranties and covenants herein contained,
the parties hereto, intending to be legally bound, hereby agree as follows:
SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT.
     Effective as of the First Amendment Effective Date (as defined in Section 2
below) and subject to the satisfaction (or due waiver) of the conditions set
forth in Section 3 (Conditions Precedent) hereof, the Credit Agreement is hereby
amended as follows:
     1.1 The definition of “Agreement” in Section 1.01 (Defined Terms) of the
Credit Agreement is hereby amended by deleting the words “shall have the meaning
assigned to such term in the preamble to this Agreement” and inserting the
following words:
     “shall mean, on any date, this Agreement as originally in effect on the
Closing Date and as thereafter amended, supplemented, amended and restated or
otherwise modified from time to time and in effect on such date.”
     1.2 Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions (in correct alphabetical order):

 



--------------------------------------------------------------------------------



 



     “Acceptable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).
     “Acceptance Date” shall have the meaning assigned to such term in Section
2.11(g)(ii).
     “Applicable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).
     “Available Cash” shall mean, as of any date, unrestricted available cash of
the Borrower and the Guarantors that as of such date is not otherwise required
to be applied to any Obligations pursuant to the Credit Agreement.
     “Deposit Account” shall mean a “deposit account” (as defined in the Uniform
Commercial Code) and also means and includes all demand, time, savings, passbook
or similar accounts maintained by a Loan Party with a bank or other financial
institution, whether or not evidenced by an instrument, all cash and other funds
held therein and all passbooks related thereto and all certificates and
instruments, if any, from time to time representing, evidencing or deposited
into such deposit accounts.
     “Deposit Account Control Agreement” shall mean a deposit account control
agreement among the Collateral Agent, the Borrower or other Loan Party
maintaining a Deposit Account at any bank or financial institution (an “Account
Bank”) and such Account Bank, which agreement shall be on terms reasonably
satisfactory to the Administrative Agent, as the same may be amended,
supplemented or otherwise modified from time to time.
     “Discount Range” shall have the meaning assigned to such term in Section
2.11(g)(ii).
     “Discounted Prepayment Option Notice” shall have the meaning assigned to
such term in Section 2.11(g)(ii).
     “Discounted Voluntary Prepayment” shall have the meaning assigned to such
term in Section 2.11(g)(i).
     “Discounted Voluntary Prepayment End Date” shall have the meaning assigned
to such term in Section 2.11(g)(i).
     “Discounted Voluntary Prepayment Notice” shall have the meaning assigned to
such term in Section 2.11(g)(v).
     “Eligible Transactions” shall have the meaning assigned to such term in the
Hedge Settlement Arrangement Letter.
     “Exempt Deposit Accounts” shall mean (i) Deposit Accounts the balance of
which consists exclusively of (A) withheld income taxes and federal, state or
local employment taxes in such amounts as are required in the reasonable
judgment of the Borrower to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of any of the Loan Parties,
(B) amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3-102 on behalf of or for the benefit of employees of one or more
Loan Parties and (ii) all segregated Deposit Accounts constituting (and the
balance of which consists solely of funds set aside in connection with) taxes
accounts, payroll accounts, trust or similar accounts and (C) other
non-concentration accounts containing less than $1,000,000 individually and in
the aggregate for all such other non-concentration accounts.
     “First Amendment” means the Amendment No. 1 and Consent, dated as of May 7,
2009.

 



--------------------------------------------------------------------------------



 



     “First Amendment Effective Date” means the First Amendment Effective Date
as defined in Section 2 of the First Amendment.
     “Hedge Settlement Arrangement Letter” shall mean that certain Hedge
Settlement Arrangement Letter, dated as of March 3, 2009, between Noranda
Aluminum, Inc. and Merrill Lynch International, as the same may be amended,
supplemented or otherwise modified from time to time.
     “Lender Participation Notice” shall have the meaning assigned to such term
in Section 2.11(g)(iii).
     “Minimum Liquidity Condition” shall mean that the Borrower shall, both
prior to and after giving effect to a Discounted Voluntary Prepayment pursuant
to Section 2.11(g)(i)(B) or a Permitted Loan Purchase pursuant to
Section 9.04(i)(B), as the case may be, have (i) Available Unused Commitments
and (ii) Available Cash, in an aggregate amount of not less than $125,000,000
     “Offered Loans” shall have the meaning assigned to such term in Section
2.11(g)(iii).
     “Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 9.04(i).
     “Permitted Loan Purchase Assignment and Acceptance” shall mean an
assignment and acceptance entered into by a Lender as an Assignor and the
Borrower as an Assignee, and accepted by the Administrative Agent, in the form
of Exhibit A-2 or such other form as shall be approved by the Administrative
Agent and the Borrower (such approval not to be unreasonably withheld or
delayed).
     “Pre-Acquisition Hedges” shall mean transactions under the MLI Swap
Agreement that were in effect as of April 10, 2007.
     “Proposed Discounted Prepayment Amount” shall have the meaning assigned to
such term in Section 2.11(g)(ii).
     “Qualifying Lenders” shall have the meaning assigned to such term in
Section 2.11(g)(iv).
     “Qualifying Loans” shall have the meaning assigned to such term in Section
2.11(g)(iv).
     “Revolving Facility Reduction Percentage” shall have the meaning assigned
to such term in Section 2.05(m).
     1.3 Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (b) of the definition of “Excess Cash Flow” in its entirety and inserting
in its place the following:
          (b) the amount of (i) any voluntary prepayment permitted hereunder of
term Indebtedness during such Applicable Period, other than any voluntary
prepayment of the Loans pursuant to Section 2.11(a), which shall be the subject
of Section 2.11(c) and (ii) any Discounted Voluntary Prepayments and Permitted
Loan Purchases with respect to (x) Term Loans (without duplication of any
amounts under preceding clause (i)) and (y) Revolving Facility Loans (to the
extent accompanied by corresponding reduction in the Revolving Facility
Commitments), in the case of each of clause (x) and (y), to the extent such
Discounted Voluntary Prepayments or Permitted Loan Purchases were made with the
proceeds of terminated Eligible Transactions in accordance with
Sections 2.11(g)(i)(A) and 9.04(i)(A), respectively, and in the case of each of
clause (i) and (ii), so long as the amount of such prepayment is not already
reflected in Debt Service and, for the avoidance of doubt, with respect to any
payment or

 



--------------------------------------------------------------------------------



 



purchase of Indebtedness at a discount, in an amount equal to the cash expended
in such payment or purchase rather than the face amount of Indebtedness paid or
purchased.
     1.4 Section 2.05 (Letters of Credit) of the Credit Agreement is hereby
amended by adding the following sentence at the end of clause (j) thereof:
“The provisions with respect to the deposit of cash collateral as set forth in
this Section 2.05(j) shall also apply to cash collateralization required
pursuant to Sections 2.11(d), 2.11(e), 2.11(g) and 9.04(i) of this Agreement.”
     1.5 Section 2.05 (Letters of Credit) of the Credit Agreement is hereby
amended by adding the following new clause (m):
          “(m) Automatic Reduction in Letter of Credit Sublimit. If the Borrower
makes a Discounted Voluntary Prepayment or a Permitted Loan Purchase, in either
case, with respect to Revolving Facility Loans, the Letter of Credit Sublimit in
effect as of such date shall, on the effective date of such Discounted Voluntary
Prepayment or Permitted Loan Purchase, be automatically and permanently reduced
on a dollar-for-dollar basis by an amount equal to the Revolving Facility
Reduction Percentage multiplied by the Letter of Credit Sublimit. For the
purposes hereof, the “Revolving Facility Reduction Percentage” shall mean the
quotient (expressed as a decimal) of (i) the aggregate principal par amount of
such Discounted Voluntary Prepayment or Permitted Loan Purchase of a Revolving
Facility Loan divided by (ii) the aggregate Revolving Facility Commitments of
all Revolving Lenders in effect immediately prior to such Discounted Voluntary
Prepayment or Permitted Loan Purchase. If following any such reduction of the
Letter of Credit Sublimit pursuant to this Section 2.05(m), the Revolving L/C
Exposure exceeds the Letter of Credit Sublimit, the Borrower shall deposit cash
collateral in a Cash Collateral Account with the Administrative Agent pursuant
to Section 2.05(j) in an amount equal to such excess.”
     1.6 Section 2.08 (Termination and Reduction of Commitments) of the Credit
Agreement is hereby amended by adding the following new clause (d):
          “(d) Revolving Facility Commitments shall be permanently reduced
pursuant to a Discounted Voluntary Prepayment or a Permitted Loan Purchase, as
the case may be, of Revolving Facility Loans in a principal amount equal to the
aggregate par amount of Revolving Facility Loans repaid pursuant to such
Discounted Voluntary Prepayment or Permitted Loan Purchase.”
     1.7 Section 2.10 (Repayment of Term Loans and Revolving Facility Loans) of
the Credit Agreement is hereby amended by adding the following new clause
(iii) below clause (c):
          “(iii) any Discounted Voluntary Prepayments of the Term Loans pursuant
to Section 2.11(g) shall be applied in inverse order of maturity.”
     1.8 Section 2.11 (Prepayment of Loans) of the Credit Agreement is hereby
amended by deleting clause (c) thereof in its entirety and inserting in its
place the following:
     “(c) Not later than (i) 105 days after the end of the first Excess Cash
Flow Period and (ii) 95 days after the end of each subsequent Excess Cash Flow
Period, the Borrower shall calculate Excess Cash Flow for such Excess Cash Flow
Period and shall apply an amount equal to (x) the Required Percentage of such
Excess Cash Flow, minus (y) the sum of (A) the amount of any voluntary
prepayments during such Excess Cash Flow Period of Term Loans and (B) the amount
of any permanent voluntary reductions during such Excess Cash Flow Period of
Revolving Facility Commitments to the extent that an equal amount of Revolving
Facility Loans was simultaneously repaid, to prepay Term Loans in accordance
with paragraphs (c) and (d) of Section 2.10, provided that, for purposes of this
Section 2.11(c), Discounted Voluntary Prepayments and Permitted Loan Purchases
will not qualify as voluntary prepayments of Term

 



--------------------------------------------------------------------------------



 



Loans or permanent voluntary reductions of Revolving Facility Commitments. Not
later than the date on which the Borrower is required to deliver financial
statements with respect to the end of each Excess Cash Flow Period under
Section 5.04(a), the Borrower will deliver to the Administrative Agent a
certificate signed by a Financial Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year and the calculation
thereof in reasonable detail.”
     1.9 Section 2.11 (Prepayment of Loans) of the Credit Agreement is hereby
amended by adding the following phrase in between the word “Sublimit” and the
“,” in clause (e) thereof:
          “or the total Revolving Facility Commitments, including, without
limitation as a result of Discounted Voluntary Prepayments or Permitted Loan
Purchases of Revolving Facility Loans,”
     1.10 Section 2.11 (Prepayments of Loans) of the Credit Agreement is hereby
amended by adding the following new clauses (g) and (h):
     “(g)(i) Notwithstanding anything to the contrary in Section 2.11(a) or
2.18(c), the Borrower shall have the right at any time and from time to time to
prepay Term Loans and repay Revolving Facility Loans with, in the case of
Revolving Facility Loans, a corresponding permanent reduction in Revolving
Facility Commitments, to the Lenders at a discount to the par value of such
Loans and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”)
during the period commencing on the First Amendment Effective Date and ending on
September 15, 2010 (such date, the “Discounted Voluntary Prepayment End Date”)
pursuant to the procedures described in this Section 2.11(g), provided that
(A) unless and until all Eligible Transactions, other than Eligible Transactions
pertaining to Pre-Acquisition Hedges, have been terminated pursuant to the Hedge
Settlement Arrangement Letter, Discounted Voluntary Prepayments shall only be
made in cash in amounts that will be reimbursed in full with proceeds to be
received by the Borrower or Noranda Aluminum Inc. pursuant to the termination of
an Eligible Transaction (other than an Eligible Transaction pertaining to
Pre-Acquisition Hedges) under and in accordance with the Hedge Settlement
Arrangement Letter (provided that the Borrower delivers a Termination Agreement
to Merrill Lynch International under (and as such term is defined in) the Hedge
Settlement Arrangement Letter within 20 Business Days following such Discounted
Voluntary Prepayment), (B) following the termination of all Eligible
Transactions under the Hedge Settlement Arrangement Letter, other than Eligible
Transactions pertaining to Pre-Acquisition Hedges, and subject to satisfaction
of the Minimum Liquidity Condition, Discounted Voluntary Prepayments may be made
using Available Cash, (C) in no event shall proceeds of Revolving Facility Loans
(excluding proceeds held as of the First Amendment Effective Date) or
Incremental Term Loans be used to finance any Discounted Voluntary Prepayment,
(D) to the extent the Borrower is making a Discounted Voluntary Prepayment of
Revolving Facility Loans, upon giving effect to such Discounted Voluntary
Prepayment, there shall be sufficient aggregate Revolving Facility Commitments
among the Revolving Facility Lenders to apply to the aggregate Revolving L/C
Exposure as of such date, unless the Borrower shall concurrently with the
payment of the purchase price by the Borrower for such Revolving Facility Loans,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j) in the amount of any such excess Revolving L/C Exposure and
(E) the Borrower shall deliver to the Administrative Agent a certificate of the
Chief Financial Officer of the Borrower stating (1) that no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) that each
of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.11(g) has been satisfied and (3) the aggregate principal amount of
Term Loans and/or Revolving Facility Loans so prepaid pursuant to such
Discounted Voluntary Prepayment.
     (ii) To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit F hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to

 



--------------------------------------------------------------------------------



 



prepay Term Loans and/or repay Revolving Facility Loans (with a corresponding
permanent reduction in Revolving Facility Commitments) in each case in an
aggregate principal amount specified therein by the Borrower (each, a “Proposed
Discounted Prepayment Amount”), in each case at a discount to the par value of
such Term Loans and/or Revolving Facility Loans as specified below. The Proposed
Discounted Prepayment Amount of Term Loans or Revolving Facility Loans shall not
be less than $5.0 million. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment: (A) the
Proposed Discounted Prepayment Amount for Term Loans and/or Revolving Facility
Loans, (B) a discount range (which may be a single percentage) selected by the
Borrower with respect to such proposed Discounted Voluntary Prepayment equal to
a percentage of par of the principal amount of Term Loans and/or Revolving
Facility Loans (the “Discount Range”), (C) the source of proceeds to be used to
make such Discounted Voluntary Prepayment and (D) the date by which Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Prepayment which shall be at least five Business Days following the
date of the Discounted Prepayment Option Notice (the “Acceptance Date”). Upon
receipt of a Discounted Prepayment Option Notice that relates to a Discounted
Voluntary Prepayment of Revolving Facility Loans, the Administrative Agent shall
notify the Issuing Bank thereof. Discounted Voluntary Prepayments of Revolving
Facility Loans shall be subject to the consent of the Issuing Bank, such consent
not to be unreasonably withheld or delayed.
     (iii) Upon receipt of a Discounted Prepayment Option Notice and, in the
case of Discounted Voluntary Prepayments of Revolving Facility Loans, receipt by
the Administrative Agent of consent from the Issuing Bank in accordance with
Section 2.11(g)(ii), the Administrative Agent shall promptly notify each
applicable Lender thereof. On or prior to the Acceptance Date, each such Lender
may specify by written notice substantially in the form of Exhibit G hereto
(each, a “Lender Participation Notice”) to the Administrative Agent (A) a
maximum discount to par (the “Acceptable Discount”) within the Discount Range
(for example, a Lender specifying a discount to par of 20% would accept a
purchase price of 80% of the par value of the Loans to be prepaid) and (B) a
maximum principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans and/or Revolving Facility Loans held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of Term Loans and/or Revolving
Facility Loans specified by the Lenders in the applicable Lender Participation
Notice, the Administrative Agent, in consultation with the Borrower, shall
determine the applicable discount for Term Loans and/or Revolving Facility Loans
(the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to Section 2.11(g)(ii)) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which the
Borrower can pay the Proposed Discounted Prepayment Amount in full (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Voluntary Discounted Prepayment and have Qualifying Loans (as
defined below). Any Lender with outstanding Loans whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.
     (iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans and/or Revolving Facility Loans (or the respective portions
thereof) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount, provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed

 



--------------------------------------------------------------------------------



 



Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
     (v) Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 2.16), upon irrevocable notice
substantially in the form of Exhibit H hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 1:00
P.M. Local time, three Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment Notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any Discounted Voluntary Prepayment Notice is given, the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.
     (vi) To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(g)(ii) above) established
by the Administrative Agent in consultation with the Borrower. For the avoidance
of doubt, no Revolving Facility Lender shall, as a result of any Discounted
Voluntary Prepayment or Permitted Loan Purchase of Revolving Loans, be required
to advance any amounts in excess of such Revolving Lender’s Revolving Facility
Commitment to fund Revolving Facility Loans, Swingline Loans or payments in
connection with its Revolving L/C Exposure.
     (vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, (A) the Borrower may withdraw
its offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.”
     (h) Prior to the earlier of (i) the termination of all Eligible
Transactions under the Hedge Settlement Arrangement Letter, other than Eligible
Transactions pertaining to Pre-Acquisition Hedges and (ii) September 15, 2010,
the Borrower shall not, and shall not permit any of its Subsidiaries, to
voluntarily redeem, make, or agree or offer to pay or make, directly or
indirectly, any payment or other distribution of or in respect of principal on
the Senior Notes, other than redemptions and purchases of Senior Notes made with
cash in amounts that will be reimbursed in full with proceeds to be received by
the Borrower or Noranda Aluminum Inc. pursuant to termination of an Eligible
Transaction (other than an Eligible Transaction pertaining to Pre-Acquisition
Hedges) under and in accordance with the Hedge Settlement Arrangement Letter
(provided that the Borrower delivers a Termination Agreement to Merrill Lynch
International under (and as such term is defined in) the Hedge Settlement
Arrangement Letter within 20 Business Days following such redemption or
purchase).”
     1.11 The first sentence of Section 2.18(c) of the Credit Agreement is
hereby amended by deleting clause (ii) thereof in its entirety and inserting in
its place the following:

 



--------------------------------------------------------------------------------



 



     “(ii) the provisions of this paragraph (c) shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including but not limited to Section 2.11(g)
hereof) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to the Borrower
unless, in the case of an assignment of Loans to the Borrower, such assignment
is made in accordance with Section 9.04 hereof.”
     1.12 Section 5.04(c) of the Credit Agreement is hereby amended by deleting
the word “and” immediately preceding clause (x)(vi) thereof and adding the
following new clause (x)(vii) immediately following clause (x)(vi) thereof:
     “and (vii) setting forth (A) the aggregate amount of Permitted Loan
Purchases made during the fiscal period then ended and (B) the aggregate amount
of Term Loans and/or Revolving Facility Loans purchased and cancelled by the
Borrower as of the date of such certificate,”
     1.13 Section 5.10(g) of the Credit Agreement is hereby amended by deleting
the words “cash, deposit accounts and securities accounts” following clause
(iii) thereof and adding “Exempt Deposit Accounts and securities accounts” in
place thereof.
     1.14 Section 5.10 of the Credit Agreement is hereby amended by adding the
following new clauses (h), (i) and (j) thereto:
(h) Within 30 days of the First Amendment Effective Date, the Borrower shall
execute and deliver to the Collateral Agent a Deposit Account Control Agreement
with respect to each Deposit Account of the Borrower and the Loan Parties in
existence as of the First Amendment Effective Date, other than any Exempt
Deposit Account.
(i) Prior to any Loan Party establishing and funding a Deposit Account following
the First Amendment Effective Date, the Borrower shall notify the Collateral
Agent thereof and execute and deliver to the Collateral Agent a Deposit Account
Control Agreement with respect to each such Deposit Account, other than any
Exempt Deposit Account.
(j) Following the First Amendment Effective Date (and subject to the time period
provided for in Section 5.10(h)), the Loan Parties shall maintain effective
Deposit Account Control Agreements with respect to each Deposit Account, other
than Exempt Deposit Accounts, of the Loan Parties, at all times unless and until
the Security Interest (as defined in the Collateral Agreement) with respect to
such Deposit Account is released in accordance with this Agreement.
     1.15 Section 7.01(d) of the Credit Agreement is hereby amended by
(1) adding the words “2.11(h),” before “5.01(a)” and (2) deleting the word “or”
preceding “5.08” and replacing it with a ”,” and adding the words “or 5.10(h)”
following 5.08 but before the phrase “or in Article VI.”
     1.16 Section 9.04(b)(ii)(D) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:
     “(D) the Assignee shall not be (1) the Borrower (other than with respect to
a Permitted Loan Purchase) or (2) any of the Borrower’s Affiliates or
Subsidiaries.”
     1.17 Section 9.04 (Successors and Assigns) of the Credit Agreement is
hereby amended by adding the following new clauses (i) and (j):

 



--------------------------------------------------------------------------------



 



     “(i) The Borrower may purchase by way of assignment and become an Assignee
with respect to Term Loans and/or Revolving Facility Loans at any time during
the period commencing on the First Amendment Effective Date and ending on the
Discounted Voluntary Prepayment End Date, from Lenders in accordance with
Section 9.04(b) hereof (“Permitted Loan Purchases”) provided that (A) unless and
until all Eligible Transactions, other than Eligible Transactions pertaining to
Pre-Acquisition Hedges, have been terminated pursuant to the Hedge Settlement
Arrangement Letter, Permitted Loan Purchases shall only be made in cash in
amounts that will be reimbursed in full with proceeds to be received by the
Borrower or Noranda Aluminum Inc. pursuant to termination of an Eligible
Transaction (other than an Eligible Transaction pertaining to Pre-Acquisition
Hedges) under and in accordance with the Hedge Settlement Arrangement Letter
(provided that the Borrower delivers a Termination Agreement to Merrill Lynch
International under (and as such term is defined in) the Hedge Settlement
Arrangement Letter within 20 Business Days following such Permitted Loan
Purchase), (B) following the termination of all Eligible Transactions under the
Hedge Settlement Arrangement Letter, other than Eligible Transactions pertaining
to Pre-Acquisition Hedges, and subject to satisfaction of the Minimum Liquidity
Condition, Permitted Loan Purchases may be made using Available Cash, (C) in no
event shall proceeds of Revolving Facility Loans (excluding proceeds held as of
the First Amendment Effective Date) or Incremental Term Loans be used to finance
any Permitted Loan Purchase, (D) the Borrower shall deliver to the
Administrative Agent a certificate of the Chief Financial Officer of the
Borrower stating (1) that no Default or Event of Default has occurred and is
continuing or would result from the Permitted Loan Purchase, (2) that each of
the conditions contained in this Section 9.04(i) has been satisfied and (3) the
aggregate principal amount of Term Loans and/or Revolving Facility Loans (and
the purchase price(s) paid therefore), (E) upon consummation of any such
Permitted Loan Purchase, the Loans purchased pursuant thereto shall be deemed to
be automatically and immediately cancelled and extinguished in accordance with
Section 9.04(j), (F) to the extent the Borrower is making a Permitted Loan
Purchase of Revolving Facility Loans, upon giving effect to such Permitted Loan
Purchase, there shall be sufficient aggregate Revolving Facility Commitments
among the Revolving Facility Lenders to apply to the aggregate Revolving L/C
Exposure as of such date, unless the Borrower shall concurrently with the
payment of the purchase price by the Borrower for such Revolving Facility Loans,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j) in the amount of any such excess Revolving L/C Exposure and
(G) in connection with any such Permitted Loan Purchase, the Borrower and such
Lender that is the Assignor shall execute and deliver to the Administrative
Agent a Permitted Loan Purchase Assignment and Acceptance (and for the avoidance
of doubt, shall not be required to execute and deliver an Assignment and
Acceptance pursuant to Section 9.04(b)(ii)(B)) and shall otherwise comply with
the conditions to Assignments under this Section 9.04.
     (j) Each Permitted Loan Purchase shall, for purposes of this Agreement
(including, without limitation, Section 2.08(b)) be deemed to be an automatic
and immediate cancellation and extinguishment of such Term Loans and/or
Revolving Facility Loans (with a corresponding permanent reduction in Revolving
Facility Commitments) and the Borrower shall, upon
     consummation of any Permitted Loan Purchase, notify the Administrative
Agent that the Register be updated to record such event as if it were a
prepayment of such Loans (and in the case of Revolving Facility Loans, a
permanent reduction in Revolving Facility Commitments).
     1.18 The Credit Agreement is hereby amended by adding as a new
“Exhibit A-2” thereto the Permitted Loan Purchase Assignment and Acceptance as
set forth in Annex I attached hereto.
     1.19 The Credit Agreement is hereby amended by adding as a new “Exhibit F”
thereto the Discounted Prepayment Option Notice as set forth in Annex II
attached hereto.
     1.20 The Credit Agreement is hereby amended by adding as a new “Exhibit G”
thereto the Lender Participation Notice as set forth in Annex III attached
hereto.

 



--------------------------------------------------------------------------------



 



     1.21 The Credit Agreement is hereby amended by adding as a new “Exhibit H”
thereto the Discounted Voluntary Prepayment Notice as set forth in Annex IV
attached hereto.
     1.22 Section 4.02(c) of the Collateral Agreement is hereby amended by
replacing the word “and” appearing before clause “(iii)” thereof with a comma
and inserting the following new clause (iv) after clause (iii): “and (iv) a
perfected security interest in all Article 9 Collateral comprising Deposit
Accounts as to which a Deposit Account Control Agreement (as defined in the
Credit Agreement) has been executed and delivered by the parties thereto.”
     1.23 Section 5.01 of the Collateral Agreement is hereby amended by
replacing the word “and” appearing immediately before clause (b) thereof with a
comma and inserting the following new clause (c) after clause (b): “and (c) give
notice and take sole possession and control of all amounts on deposit in or
credited to any Deposit Account pursuant to the related Deposit Account Control
Agreement and apply all such funds in accordance with this Agreement.”
SECTION 2. CONDITIONS PRECEDENT
     This Amendment shall become effective as of 5:30 p.m. New York City time,
on the first Business Day on which each of the following conditions precedent
shall have been satisfied or duly waived following the filing and acceptance by
the Securities and Exchange Commission of the Borrower’s quarterly earnings
report on Form 8-K for the fiscal quarter ended March 31, 2009 (the “First
Quarter Earnings Report”) (such date and time of effectiveness, the “First
Amendment Effective Date”):
     2.1 Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
          (a) this Amendment, duly executed by each of the Borrower and
Holdings, on behalf of itself and each other Loan Party, the Administrative
Agent, the Issuing Bank(s) and the Required Lenders;
          (b) an Acknowledgement and Consent, substantially in the form of
Exhibit A hereto, duly executed by each of the Persons (other than Holdings and
the Borrower) who are or are required by the Loan Documents to be Loan Parties;
          (c) an opinion of counsel to the Borrower addressed to the
Administrative Agent and the Lenders covering customary matters, including
enforceability of this Amendment and no conflicts with or contravention of any
of the Loan Documents; and
          (d) such additional documentation, instruments, agreements or
information related to this Amendment as the Administrative Agent may reasonably
require. All corporate and legal proceedings and all instruments and agreements
relating to the transactions contemplated by this Amendment or in any other
document delivered in connection herewith shall be reasonably satisfactory in
form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all documents and papers,
including records of corporate proceedings, governmental approvals, good
standing certificates and bring-down telegrams, if any, which the Administrative
Agent may reasonably have requested, such documents and papers where appropriate
to be certified by proper corporate or governmental authorities.
     2.2 Payment of Costs and Expenses. The Administrative Agent and each Lender
which shall have delivered (by facsimile or otherwise) an executed signature
page to this Amendment to the Administrative Agent on or prior to 1:00 pm on
April 29, 2009 and not withdrawn such consent prior to the First Amendment
Effective Date shall have received payment of (i) as to the Administrative
Agent, all fees, costs and expenses (including, without limitation, the
reasonable fees and out-of-pocket expenses of Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel for the Administrative Agent (“Fried Frank”)) incurred in
connection with this Amendment, the Credit Agreement and each other Loan
Document, for

 



--------------------------------------------------------------------------------



 



which an invoice has been delivered by the First Amendment Effective Date and
(ii) as to the Lenders, as consideration for the execution of this Amendment, a
non-refundable and fully earned amendment fee equal to 0.10% of the respective
Commitments of such Lenders.
     2.3 Representations and Warranties. Each of the representations and
warranties contained in Section 3 below shall be true and correct.
SECTION 3. REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders to consent to the amendments contained
herein, each of Holdings and the Borrower, on behalf of itself and each Loan
Party, hereby represents and warrants to the Administrative Agent and each
Lender, with respect to all Loan Parties, as follows:
          (a) After giving effect to this Amendment, the Credit Agreement, as
amended, does not impair the validity, effectiveness or priority of the Liens
granted pursuant to the Security Documents, and such Liens continue unimpaired
with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred. The position of the Lenders with respect to
such Liens, the Collateral in which a security interest was granted pursuant to
the Security Documents and the ability of the Administrative Agent or the
Collateral Agent to realize upon such Liens pursuant to the terms of the
Security Documents have not been adversely affected in any material respect by
the amendments to the Credit Agreement effected pursuant to this Amendment or by
the execution, delivery, performance or effectiveness of this Amendment.
          (b) Each of Holdings and the Borrower reaffirms as of the date hereof
and the First Amendment Effective Date its covenants and agreements contained in
the Credit Agreement and each Security Document and other Loan Document to which
it is a party, including, in each case, as such covenants and agreements may be
modified by this Amendment on the First Amendment Effective Date. Each of
Holdings and the Borrower further confirms that each Security Document and other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect, and the same are hereby ratified, approved and confirmed in all
respects, except as the Credit Agreement may be amended by this Amendment.
          (c) Each of Holdings and the Borrower, for itself and each Loan Party,
hereby ratifies and confirms its respective Obligations under the Credit
Agreement and any of the other Loan Documents, as amended hereby, and hereby
represents and warrants that, as of the date hereof, it neither has nor claims
any offsets or defenses to its respective Obligations under the Credit Agreement
or any of the other Loan Documents (as amended hereby).
          (d) Immediately after giving effect to this Amendment, the
representations and warranties set forth in Article III of the Credit Agreement
and each other Loan Document are, in each case, true and correct in all material
respects (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
          (e) This Amendment constitutes the legal, valid and binding obligation
of each of Holdings and the Borrower enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
          (f) The parties signatory to the Acknowledgment and Consent delivered
pursuant to Section 2.1(b) of this Amendment constitute all of the Persons who
(together with Holdings and the Borrower) are or are required under the terms of
the Loan Documents to be Loan Parties.

 



--------------------------------------------------------------------------------



 



          (g) The written statements and information contained in this Amendment
and the other documents, certificates and statements furnished or made to the
Administrative Agent and the Lenders on or prior to the First Amendment
Effective Date by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Amendment, taken as a whole, do not, as of the
First Amendment Effective Date, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading.
          (h) Each of Holdings and the Borrower has all requisite corporate
power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, this Amendment
and the Credit Agreement as amended by this Amendment.
          (i) As of the First Amendment Effective Date (and giving effect to
this Amendment), no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment or the Credit
Agreement as amended by this Amendment that would constitute an Event of Default
or a Default.
          (j) From the time of the release by the Borrower of the First Quarter
Earnings Report to and including the First Amendment Effective Date, Holdings
and the Borrower (i) had and have no knowledge, after reasonable inquiry, of the
existence of any event or circumstance (actual or contingent), individually or
in the aggregate, that will or would reasonably be expected to give rise to a
mandatory prepayment of the Loans pursuant to Section 2.11 of the Credit
Agreement (other than the accrual of Excess Cash Flow in the ordinary course)
and (ii) had and have no Material Information with respect to Holdings, Borrower
or any of their respective Subsidiaries or securities that had not been
disclosed to the Administrative Agent for the benefit of the Lenders or to the
public at or before the time of issuance of the First Quarter Earnings Report.
“Material Information” shall mean disclosure of the occurrence of a material
effect, or any event or condition that, individually or in the aggregate, has
had or could reasonably be expected to have a material effect (in each case
whether positive or negative), on (1) the business, property, operations,
condition, liabilities (contingent or otherwise) or prospects of the Borrower
and its Subsidiaries, taken as a whole, (2) the ability of the Borrower or its
Subsidiaries to perform their obligations under the Credit Documents or (3) the
rights or remedies available to the Agent and the Lenders under the Credit
Documents.
SECTION 4. CONSENT OF LENDERS
     4.1 The Lenders hereby consent to the transactions described in Section 1
notwithstanding anything to the contrary in the Credit Agreement and hereby
waive the requirements of any provision of the Credit Agreement that might
otherwise result in a Default or Event of Default as a result of any Discounted
Voluntary Prepayment or Permitted Loan Purchase.
     4.2 This Amendment shall neither (i) require the Borrower to undertake any
Discounted Voluntary Prepayment nor (ii) limit or restrict the Borrower from
making voluntary prepayments of the Loans in accordance with the other
provisions of the Credit Agreement.
SECTION 5. MISCELLANEOUS
     5.1 Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.
     5.2 Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 2. Delivery of an executed counterpart to this
Agreement by facsimile transmission (or other electronic transmission pursuant
to procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

 



--------------------------------------------------------------------------------



 



     5.3 Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     5.4 Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION.
     5.5 Jurisdiction; Consent to Service of Process. (a) Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Amendment, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Amendment shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Amendment in the courts of any jurisdiction, except that each
of the Loan Parties agrees that (a) it will not bring any such action or
proceeding in any court other than New York Courts (it being acknowledged and
agreed by the parties hereto that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.
     (b) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     5.6 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     5.7 Entire Agreement. This Amendment constitutes the entire understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any prior agreements, written or oral, with respect thereto. THIS
WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
     5.8 Fees and Expenses. The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution,

 



--------------------------------------------------------------------------------



 



delivery and enforcement of this Amendment and the other documents and
instruments referred to herein or contemplated hereby, including, but not
limited to, the fees and disbursements of Fried Frank, counsel to the
Administrative Agent.
     5.9 Loan Document Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement (and, following the date hereof, the Credit Agreement, as
amended hereby).
     5.10 Effects of this Amendment.
          (a) On the First Amendment Effective Date, the Credit Agreement will
be automatically amended to reflect the amendments thereto provided for in this
Amendment. The rights and obligations of the parties hereto shall be governed
(i) prior to the First Amendment Effective Date, by the Credit Agreement and
(ii) on and after the First Amendment Effective Date, by the Credit Agreement as
amended by this First Amendment. Once the First Amendment Effective Date has
occurred, all references to the Credit Agreement in any document, instrument,
agreement, or writing shall be deemed to refer to the Credit Agreement as
amended by this First Amendment.
          (b) Other than as specifically provided herein, this First Amendment
shall not operate as a waiver or amendment of any right, power or privilege of
the Administrative Agent or any Lender under the Credit Agreement or any other
Loan Document or of any other term or condition of the Credit Agreement or any
other Loan Document, nor shall the entering into of this First Amendment
preclude the Administrative Agent and/or any Lender from refusing to enter into
any further waivers or amendments with respect thereto. This First Amendment is
not intended by any of the parties hereto to be interpreted as a course of
dealing which would in any way impair the rights or remedies of the
Administrative Agent or any Lender except as expressly stated herein, and no
Lender shall have any obligation to extend credit to the Borrower other than
pursuant to the strict terms of the Credit Agreement and the other Loan
Documents, as amended or supplemented to date (including by means of this First
Amendment).
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers and members thereunto duly authorized, as
of the date indicated above.

            NORANDA ALUMINUM HOLDING CORPORATION
        /s/ Kyle D. Lorentzen         Kyle D. Lorentzen        Chief Financial
Officer        NORANDA ALUMINUM ACQUISITION CORPORATION
        /s/ Kyle D. Lorentzen         Kyle D. Lorentzen        Chief Financial
Officer     

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH CAPITAL CORPORATION,
as Administrative Agent and Lender
        /s/ Don Burkitt         Don Burkitt        Vice President   

 



--------------------------------------------------------------------------------



 



         

            [                                        ], as Lender
        /s/ [signatures of lenders]         [Name of Lenders]        [Titles of
lenders]     

 